Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments, the outstanding rejections have been withdrawn.
Claims 11-35 are allowed. 
Allowable subject matter:
	The closes prior art fails to teach an object information acquiring apparatus comprising: at least one CPU; and a memory, wherein the at least one CPU and the memory cooperate to function as:
a processing unit configured to generate a DICOM image data representing characteristic information on an object based on an acoustic wave generated from the object which has received irradiation light;
a data generating unit configured to generate a recording data including information of the irradiation light and the DICOM image data representing the characteristic information; and
a data outputting unit configured to output the recording data to a data recording unit configured to record the recording data, and
wherein the information of the irradiation light is at least one of intensity of the irradiation light, a wavelength of the irradiation light, an irradiation position of the irradiation light, an irradiation angle of the irradiation light, an irradiation frequency of the irradiation light and an irradiation region of the irradiation light, and the information of the irradiation light is associated with the DICOM image data representing the characteristic information based on the acoustic wave generated from the object which has received irradiation light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793